Citation Nr: 0825362	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-27 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than February 13, 
2003 for the resumption of payment of nonservice connected 
pension benefits.
 
 
REPRESENTATION
 
Appellant represented by:     AMVETS
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from April 1968 to April 
1970.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Huntington , 
West Virginia , Department of Veterans Affairs (VA) Regional 
Office (RO), which resumed the payment of nonservice 
connected pension benefits effective February 13, 2003.
 
The veteran relocated and jurisdiction of his claim was 
assumed by the RO in Portland , Oregon .
 
While the veteran was still living in West Virginia , he had 
requested a hearing before the Board at its Central Office in 
Washington , D.C.   A hearing was scheduled for October 
2006.  The veteran moved around that time and requested, 
instead, that he have a hearing before the Board at the RO in 
Portland , Oregon .  The record reflects that a hearing was 
scheduled for June 2007 and that the veteran failed to report 
for the hearing and did not provide good cause for his 
failure to report.  Thus, there is no hearing request pending 
at this time.  See 38 C.F.R. § 20.704(d) (2007).
 
 
FINDINGS OF FACT
 
1.  In September 1976, the veteran filed a formal claim for 
pension benefits.
 
2.  In March 1977, the RO awarded pension benefits and 
informed the veteran that before award action could be taken 
VA needed information regarding his income and requested that 
he complete the enclosed form "as soon as possible."  
 
3.  In June 1977, the RO again asked the veteran to submit 
the enclosed forms, noting that he needed to report his 
income for 1976 and 1977, and anticipated income for 1978.  
It asked that the evidence be submitted preferably within the 
next 60 days.  
 
4.  In May 1978, the RO informed the veteran that because it 
had not received the income questionnaire sent to him, VA had 
terminated his payments.  It noted that no further payments 
would be made unless he completed the enclosed VA forms 
showing his income and net worth.  
 
5.  The veteran abandoned his September 1976 claim for 
pension benefits.  
 
6.  On February 13, 2003, the veteran provided income 
information pertaining to his entitlement to the payment of 
monetary pension benefits.  
 
 
CONCLUSION OF LAW
 
The criteria for an effective date earlier than February 13, 
2003, for the award of pension benefits have not been met.  
38 U.S.C.A. §§ 501(a); 5110(d), 5107 (West 2002); 38 C.F.R. 
§§ 3.158, 3.400(c)(ii) (2007).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2003 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.
 
The U.S. Court of Appeals for the Federal Circuit and the 
U.S. Court of Appeals for Veterans Claims have held that once 
a claim is granted, the claim is substantiated and additional 
VCAA notice is not required.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, VCAA notice requirements are 
satisfied in the matter of an effective date claim flowing 
downstream from the appeal of a rating decision granting 
pension benefits.
 
VA provided adequate notice of how effective dates are 
assigned.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim for an 
earlier effective date.  Indeed, he has provided argument as 
to why he warranted an earlier effective date.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.
 
Earlier Effective Date
 
The veteran argues that he should be awarded pension benefits 
as of the date of his prior claim for pension, which was 
filed on September 3, 1976.  He argues that he was awarded 
pension benefits back then and that his award was stopped for 
"reasons I do not know."  The veteran claims he was never 
informed that his benefits were being terminated and has 
asked for proof that he was notified of the termination of 
benefits.  
 
Factual Background
 
On September 3, 1976, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
pension benefits.  He stated he had sustained a gunshot 
wound, which had resulted in the loss of use of his right 
arm.  He stated this occurred in July 1976.  
 
In a March 1977 rating decision, the RO granted the veteran 
pension benefits.  In a March 29, 1977, letter, the RO stated 
the following:
 
A rating determination has been made establishing your 
entitlement to VA pension benefits.  It has been established 
that you are permanently and totally disabled due to 
residuals of gunshot wound in the chest.
 
Before we can take award action, we must have a current 
update of your income.  Therefore, we request that you 
complete fully and return the enclosed VA Form 6897 as soon 
as possible.  Thank you.
 
The letter was not returned as undeliverable.
 
In a June 20, 1977, letter, the RO wrote to the veteran 
noting that it was in reference to his claim for pension.  It 
asked that the veteran complete the enclosed forms, i.e., VA 
Forms 21-6897, 21-8416a, and 21-4138, and asked that these be 
submitted "as soon as possible, but preferably within 60 
days, and in any case it must be received at [VA] without one 
year from the date of this letter; otherwise, benefits, if 
entitlement is establish, may not be paid prior to the date 
of its receipt."  The RO added the following:
 
You must report your income for 1976, 1977 and anticipated 
income for 1978 including your income for educational 
benefits less your costs.  Use 21-841a for unusual medical 
expenses.  
 
This letter was not returned as undeliverable.
 
On May 3, 1978, the RO sent the veteran a letter and informed 
him that because VA had not received the income questionnaire 
that it had sent to him, it had terminated his payments, 
noting that no further payments would be made unless he 
completed and returned the enclosed VA Forms reporting his 
income and net worth.  The letter was not returned as 
undeliverable.
 
On February 13, 2003, the veteran submitted VA Form 21-527, 
Income-Net Worth and Employment Statement, wherein he 
indicated he was seeking pension benefits.  Therein he 
provided pertinent income information.
 
In March 2003, the RO initially denied the claim for pension, 
but in a May 2003 rating decision, it determined the denial 
was clearly and unmistakably erroneous since the 1977 rating 
decision had determined his disability was permanent and 
total.  It granted pension benefits and assigned an effective 
date of February 13, 2003.  
 
Criteria and Analysis
 
Unless specifically provided otherwise, the effective date of 
an award based on a claim for pension or a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  The 
implementing regulation provides that the effective date of 
pension will be the date of claim or date entitlement arose, 
whichever is the later date.  38 C.F.R. § 3.400, 
3.400(b)(ii).  
 
Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158(a).  After the expiration of one year, further 
action will not be taken unless a new claim is received. 
 Should the right to benefits be finally established, pension 
based upon such evidence shall commence not earlier than the 
date of filing the new claim.  Id.   
 
The Board had carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
entitlement to effective date earlier than February 13, 2003, 
for the resumption of monetary pension benefits.  
Specifically, the Board finds that the veteran's September 
1976 claim for pension benefits was abandoned when he failed 
to provide the income information the RO had requested in the 
March and June 1977 letters.  See 38 C.F.R. § 3.158(a).  The 
RO informed the veteran in those letters that in order to 
receive pension benefits, he had to provide income and net 
worth information.  Neither of those two letters, nor the 
March 1978 letter, which informed the veteran that his 
benefits were being terminated, were returned as 
undeliverable.  Thus, the veteran is presumed to have 
received them.  He did not submit the requested documents.
 
The veteran claims that he did not receive some of the 
notices.  This argument fails for several reasons.  First, 
when he submitted the VA Form 21-527, on February 13, 2003, 
he attached a copy of the March 1977 letter, which letter 
told him that before pension could be paid, he had to provide 
income information.  Second, because none of the letters were 
returned as undeliverable, the veteran is presumed to have 
received all the notices.  Woods v. Gober, 14 Vet. App. 214, 
220 (2000).  Third, while the veteran is competent to assert 
that he did not receive the notices, in order to rebut the 
presumption of regularity, he must submit "clear evidence to 
the effect that [VA's] regular mailing practices [were] not 
regular or that they were not followed."  See id.  The 
veteran has made no attempt at such a showing here, relying 
instead on his statements that he did not receive the 
letter(s).  A statement that a letter was not received is 
insufficient to rebut the presumption of regularity.  See YT 
v. Brown, 9 Vet. App. 195, 199 (1996).  
 
For the above reasons, the Board finds that the veteran's 
September 1976 application for pension benefits was abandoned 
in accordance with 38 C.F.R. § 3.158(a).  
 
The next time the veteran submitted a claim for pension 
benefits was on February 13, 2003.  The effective date cannot 
be earlier than this date, as this is the date of claim.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.158(a) (Following an 
abandoned claim, should the right to benefits be finally 
established, pension shall commence not earlier than the date 
of filing the new claim), 38 C.F.R. § 3.400.  
 
The Board notes that it has considered the provisions of 
38 C.F.R. § 3.157(a), (b) in determining whether an earlier 
effective date is warranted, as there are VA treatment 
records in the claims file dated as early as 2000.  Under 
that regulation, once a claim for pension has been allowed, 
the receipt of VA treatment record can constitute an informal 
claim to reopen.  Id.   However, such regulation is not 
applicable to the veteran's claim since, for all intents and 
purposes, the 1976 claim for pension was disallowed.  Because 
of a failure to provide financial information.  Additionally, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5110(b)(3) and 38 C.F.R. § 3.400(b)(2)(B), which allow for 
an effective date earlier than the date of claim in 
connection with a claim for pension benefits.  However, like 
the provisions of 38 C.F.R. § 3.157, the Board finds that 
such statute and regulation do not apply to the veteran's 
circumstances, as he had become permanently and totally 
disabled well over a year before the 2003 claim.
 
Consequently, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
an effective date earlier than February 13, 2003, for the 
resumption of monetary pension benefits.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to an effective date earlier than February 13, 
2003, for the resumption of payment of pension benefits is 
denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


